Citation Nr: 0505194	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-30 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to nonservice-connected death burial allowance.




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from July 1944 to March 
1946.  The appellant is the veteran's surviving son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 determination issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The appellant requested a Central Office 
hearing before a Member of the Board in his substantive 
appeal, and was properly notified at his correct address in 
November 2003 that he had been scheduled for such hearing to 
be held on February 26, 2004.  The appellant failed to appear 
for this hearing.  The appellant did not request a different 
date for the hearing within 60 days from the date of letter 
or notification.  The appellant has not filed a motion for a 
new hearing alleging good cause for his failure to appear at 
the originally scheduled hearing.  When an appellant fails to 
appear for a scheduled hearing and a request for postponement 
has not been received and granted, the case will be processed 
as though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  There is no evidence or argument that the veteran's death 
in September 2002 from aspiration pneumonia, contributed to 
by a stroke, hypertension, and diabetes mellitus, was in any 
way related to any incident, injury or disease of active 
military service.  

2.  At the time of the veteran's death, he was not in receipt 
of or entitled to receive pension or compensation.  


CONCLUSION OF LAW

The criteria for payment of VA nonservice-connected death 
burial allowance have not been met.  38 U.S.C.A. §§ 2302, 
2307, 5107 (West 2002); 38 C.F.R. § 3.1600 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  Because the outcome of the appeal in 
this case results in a determination based upon a proper 
application of the controlling law and regulation upon the 
known and undisputed facts, VCAA is not applicable in this 
case.  In Barger v. Principi, 16 Vet. App. 132 (2002), the US 
Court of Appeals for Veterans Claims (Court) held that VCAA 
was found in Chapter 53 of Title 38 of the US Code, and was 
thus inapplicable in a case involving a claim for waiver of 
recovery of overpayment of improved death pension benefits.  
Similarly, this appeal involves Chapter 23 of the US Code, 
involving burial benefits.  

The appellant in this case does not contend and there is no 
evidence showing that the veteran's death was in any way 
attributable to service or to service-connected disability, 
nor does the appellant contend or the evidence show that, at 
the time of his death, the veteran was in receipt of VA 
pension or compensation.  The appellant's only contention in 
advancing this appeal is that he was personally informed by 
the funeral director that VA would reimburse a portion of his 
father's funeral expenses, an assurance which the appellant 
apparently relied on to his detriment.  There being no 
dispute as to the facts presented in this appeal, the Board 
finds that the duties to assist and notify of VCAA are not 
applicable as there is no reasonable possibility that any 
additional relevant evidence is available. 

If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits are 
payable.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600(a).

If a veteran's death is not service connected, certain burial 
benefits are payable if (1) at the time of death, the veteran 
was in receipt of pension or compensation, or (2) the veteran 
had an original or reopened claim for benefits pending at the 
time of the veteran's death and there was sufficient evidence 
on file to support an allowance of these claims, or (3) the 
deceased was a veteran of any war and the body of the 
deceased is being held by a State and VA determines that 
there is no next of kin or other person claiming the body and 
there are not available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 U.S.C.A. 
§ 2302; 38 C.F.R. § 3.1600(b).

Analysis:  The evidence on file shows that the veteran died 
in September 2002, at the age of 74, as a result of 
aspiration pneumonia which was due to or a result of the 
combination of a cerebrovascular accident (stroke), 
hypertension, and diabetes mellitus.  Also submitted was a 
list of burial expenses incurred by the veteran's son.  

There is no evidence or any argument submitted that the 
veteran was service connected for any disease or injury 
incurred or aggravated in line of duty during his active 
military service.  There is no evidence or argument that any 
of the causal factors of the veteran's death are attributable 
to any incident, injury or disease of active military 
service.  Accordingly, an award of service connection for the 
cause of the veteran's death is not warranted and payment of 
burial benefits based upon a service-connected death are also 
not warranted.

There is no evidence or argument that the veteran was in 
receipt of VA compensation or pension at the time of his 
death.  There is no evidence or argument that the veteran had 
an original or reopened claim pending at the time of his 
death.  There is no evidence or argument that, at the time of 
his death, the veteran's body was being held by a State and 
that there was no next of kin or other person claiming the 
body and that there were not available sufficient resources 
in the veteran's estate to cover burial and funeral expenses.   

The appellant's only contention in advancing this appeal was 
that he was assured by the funeral director that he would be 
reimbursed for a portion of the burial expenses which he 
advanced.  As noted by the RO in the September 2003 statement 
of the case, VA does not know why the funeral director 
represented that VA would reimburse the appellant for a 
portion of  his burial expenses.  Of course, the funeral 
director's promise to the appellant in no way obligates VA to 
make such payment.  The laws and regulations governing 
payment of VA burial expenses are a matter of public record 
and the US Supreme Court has held that everyone dealing with 
the Government is charged with knowledge of Federal statues 
and lawfully promulgated agency regulations.  Fed. Crop. Ins. 
Corp. v. Merrill, 332 U.S. 380 (1947); Morris v. Derwinski, 1 
Vet. App. 260 (1991).  The appellant is not shown to meet any 
of the criteria for payment of burial benefits by VA, and an 
award of such benefits may not be made.  


ORDER

Entitlement to burial benefits is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


